                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                           Case No. 19-cr-00254-DGK

 AUSTIN BAILEY WITKOWSKI,

                               Defendant.

                                     PLEA AGREEMENT

       Pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure, the parties

described below have entered into the following plea agreement:

       1.    The Parties.   The parties to this agreement are the United States Attorney’s Office

for the Western District of Missouri (otherwise referred to as “the Government” or “the

United States”), represented by Timothy A. Garrison, United States Attorney, and Matthew A.

Blackwood, Assistant United States Attorney, and the defendant, Austin Witkowski (“the

defendant”), represented by Leon Davis, Jr.

       The defendant understands and agrees that this plea agreement is only between him and

the United States Attorney for the Western District of Missouri, and that it does not bind any

other federal, state, or local prosecution authority or any other government agency, unless

otherwise specified in this agreement.

       2.    Defendant’s Guilty Plea.       The defendant agrees to and hereby does plead guilty to

Count One of the Information charging him with a violation of 18 U.S.C. § 1001(a)(2), that is,

materially false statements in relation to a matter within the jurisdiction of the executive branch

of the United States government. By entering into this plea agreement, the defendant admits that

he knowingly committed this offense, and is in fact guilty of this offense.
       3.   Factual Basis for Guilty Plea.     The parties agree that the facts constituting the

offense to which he is pleading guilty are as follows:

       Defendant Austin Bailey Witkowski (“Witkowski”) admits that, on or about March
       25, 2019, in the Western District of Missouri and elsewhere, he committed the
       offense of false statements, in violation of 18 U.S.C. § 1001(a)(2), in that, defendant
       did willfully and knowingly make materially false, fictitious, and fraudulent
       statements and representations in a matter within the jurisdiction of the Executive
       Branch of the Government of the United States, in that defendant made statements
       to agents of the Federal Bureau of Investigation in which he represented he had
       never called for a reenactment of the Christchurch, New Zealand, mosque shooting
       and had never asked anyone to meet up in furtherance of such a plan related to such
       an attack, when in fact, defendant well knew that he did make these statements.

       Witkowski admits that during the period of March 15, 2019 to March 16, 2019,
       Witkowski engaged in discussions with other individuals through Facebook and
       Facebook Messenger under the username Ragnar Odinson. During these
       discussions, Witkowski advocated for others to purchase and stockpile arms,
       ammunition, and supplies. Witkowski called for other individuals on Facebook to
       “Follow the christ church lead,” and to “reenact what he did” in reference to the
       Christchurch, New Zealand, mosque shootings. Furthermore, Witkowski asked
       several individuals to meet with him in furtherance of a related plan, and made
       plans with another individual who would provide a safe house after the execution
       of the plan.

       Witkowski admits that following his arrest on March 25, 2019, he voluntarily
       waived his Miranda rights and agreed to speak with Federal Bureau of Investigation
       agents. During this interview, with intent to deceive the agents, Witkowski
       deliberately and falsely stated that he had not called for a reenactment of the
       Chirstchurch, NZ, shootings, and had not asked others to meet with him in
       furtherance of a related plan. Witkowski knew these statements were false at the
       time he made them and he knew at the time that making these false statements to
       the FBI agents was unlawful. Witkowski admit he made these statements to impede
       the investigation of the FBI. Furthermore, Witkowski admits that the false
       statements concerned a matter within the jurisdiction of the Federal Bureau of
       Investigation and that the false statements were material to that matter.

       4.   Use of Factual Admissions and Relevant Conduct.           The defendant acknowledges,

understands and agrees that the admissions contained in Paragraph 3 and other portions of this

plea agreement will be used for the purpose of determining his guilt and advisory sentencing

range under the United States Sentencing Guidelines (“U.S.S.G.”), including the calculation of



                                                 2
the defendant’s offense level in accordance with U.S.S.G. § 1B1.3(a)(2). The defendant

acknowledges, understands and agrees that all other uncharged related criminal activity may be

considered as Arelevant conduct@ pursuant to U.S.S.G. § 1B1.3(a)(2) in calculating the offense

level for the charge to which he is pleading guilty.

       5.   Statutory Penalties.    The defendant understands that upon his plea of guilty to

Count One of the Information charging him with making materially false statements in relation

to a matter within the jurisdiction of the executive branch of the United States government, the

maximum penalty the Court may impose is 5 years imprisonment, a $250,000 fine, not more than

3 years of supervised release, and a $100 mandatory special assessment for this felony count of

conviction which must be paid in full at the time of sentencing. The defendant further

understands that this offense is a Class D felony.

       6.   Sentencing Procedures.      The defendant acknowledges, understands and agrees to

the following:

               a. in determining the appropriate sentence, the Court will consult and
       consider the United States Sentencing Guidelines promulgated by the United
       States Sentencing Commission; these Guidelines, however, are advisory in nature,
       and the Court may impose a sentence either less than or greater than the
       defendant’s applicable Guidelines range, unless the sentence imposed is
       “unreasonable”;

              b. the Court will determine the defendant’s applicable Sentencing
       Guidelines range at the time of sentencing;

              c. in addition to a sentence of imprisonment, the Court may impose a term
       of supervised release of up to 3 year; that the Court must impose a period of
       supervised release if a sentence of imprisonment of more than 3 year is imposed;

              d. if the defendant violates a condition of his supervised release, the
       Court may revoke his supervised release and impose an additional period of
       imprisonment of up to 3 years without credit for time previously spent on
       supervised release. In addition to a new term of imprisonment, the Court also may
       impose a new period of supervised release, the length of which cannot exceed 3



                                                 3
       years, less the term of imprisonment imposed upon revocation of the defendant’s
       first supervised release;

              e. the Court may impose any sentence authorized by law, including a
       sentence that is outside of, or departs from, the applicable Sentencing Guidelines
       range;

                 f.   any sentence of imprisonment imposed by the Court will not allow for
       parole;

               g. the Court is not bound by any recommendation regarding the sentence
       to be imposed or by any calculation or estimation of the Sentencing Guidelines
       range offered by the parties or the United States Probation Office; and

               h. the defendant may not withdraw his guilty plea solely because of the
       nature or length of the sentence imposed by the Court;

               i. as a condition of probation or supervised release, the defendant must
       participate in a mental health treatment program and follow the rules and
       regulations of that program. The probation officer, in consultation with the
       treatment provider, will supervise your participation in the program.

       7.    Government’s Agreements.        Based upon evidence in its possession at this time,

the United States Attorney’s Office for the Western District of Missouri, as part of this plea

agreement, agrees not to bring any additional charges against defendant for any federal criminal

offenses related to conspiracy or attempts to commit civil rights violations, solicitation to commit

a crime of violence, or false statements, for which it has venue and which arose out of the

defendant’s conduct described above.

       The defendant understands that this plea agreement does not foreclose any prosecution

for an act of murder or attempted murder, an act or attempted act of physical or sexual violence

against the person of another, or a conspiracy to commit any such acts of violence or any

criminal activity of which the United States Attorney for the Western District of Missouri has no

knowledge.




                                                  4
        The defendant recognizes that the United States’ agreement to forego prosecution of all

of the criminal offenses with which the defendant might be charged is based solely on the

promises made by the defendant in this agreement. If the defendant breaches this plea agreement,

the United States retains the right to proceed with the original charges and any other criminal

violations established by the evidence. The defendant expressly waives his right to challenge the

initiation of the dismissed or additional charges against him if he breaches this agreement. The

defendant expressly waives his right to assert a statute of limitations defense if the dismissed or

additional charges are initiated against him following a breach of this agreement. The defendant

further understands and agrees that if the Government elects to file additional charges against

him following his breach of this plea agreement, he will not be allowed to withdraw his guilty

plea.

        8.   Preparation of Presentence Report.       The defendant understands the United States

will provide to the Court and the United States Probation Office a government version of the

offense conduct. This may include information concerning the background, character, and

conduct of the defendant, including the entirety of his criminal activities. The defendant

understands these disclosures are not limited to the count to which he has pleaded guilty. The

United States may respond to comments made or positions taken by the defendant or the

defendant’s counsel and to correct any misstatements or inaccuracies. The United States further

reserves its right to make any recommendations it deems appropriate regarding the disposition of

this case, subject only to any limitations set forth in this plea agreement. The United States and

the defendant expressly reserve the right to speak to the Court at the time of sentencing pursuant

to Rule 32(i)(4) of the Federal Rules of Criminal Procedure.




                                                 5
       9.    Withdrawal of Plea.    Either party reserves the right to withdraw from this plea

agreement for any or no reason at any time prior to the entry of the defendant’s plea of guilty and

its formal acceptance by the Court. In the event of such withdrawal, the parties will be restored

to their pre-plea agreement positions to the fullest extent possible. However, after the plea has

been formally accepted by the Court, the defendant may withdraw his plea of guilty only if the

Court rejects the plea agreement or if the defendant can show a fair and just reason for requesting

the withdrawal. The defendant understands that if the Court accepts his plea of guilty and this

plea agreement but subsequently imposes a sentence that is outside the defendant’s applicable

Sentencing Guidelines range, or imposes a sentence that the defendant does not expect, like or

agree with, he will not be permitted to withdraw his plea of guilty.

       10.    Agreed Guidelines Applications. With respect to the application of the

Sentencing Guidelines to this case, the parties stipulate and agree as follows:

              a. The Sentencing Guidelines do not bind the Court and are advisory in
       nature. The Court may impose a sentence that is either above or below the
       defendant’s applicable Guidelines range, provided the sentence imposed is not
       “unreasonable”;

            b. the applicable Guidelines Manual is the one that took effect on
       November 1, 2018;

              c. the applicable Guidelines section for the offense of conviction is
       U.S.S.G. § 2J1.2(a), which provides for a base offense level of 14;

               d. the defendant has admitted guilt and clearly accepted responsibility
       for defendant=s actions. Consequently, defendant is entitled to a two-level
       reduction pursuant to ' 3E1.1(a) of the Sentencing Guidelines;

               e. there is no agreement between the parties regarding the defendant’s
       criminal history category. The parties agree that the Court will determine his
       applicable criminal history category after receipt of the presentence investigation
       report prepared by the United States Probation Office;

               f. the defendant understands that the estimate of the parties with respect
       to the Guidelines computation set forth in the subsections of this paragraph does

                                                 6
       not bind the Court or the United States Probation Office with respect to the
       appropriate Guidelines levels. Additionally, the failure of the Court to accept
       these stipulations will not, as outlined in Paragraph 9 of this plea agreement,
       provide the defendant with a basis to withdraw his plea of guilty;

               g. the defendant consents to judicial fact-finding by a preponderance of
       the evidence for all issues pertaining to the determination of the defendant’s
       sentence, including the determination of any mandatory minimum sentence
       (including the facts that support any specific offense characteristic or other
       enhancement or adjustment), and any legally authorized increase above the
       normal statutory maximum. The defendant waives any right to a jury
       determination beyond a reasonable doubt of all facts used to determine and
       enhance the sentence imposed, and waives any right to have those facts alleged in
       the Information. The defendant also agrees that the Court, in finding the facts
       relevant to the imposition of sentence, may consider any reliable information,
       including hearsay;

              h. the defendant understands and agrees that the factual admissions
       contained in Paragraph 3 of this plea agreement, and any admissions that he will
       make during his plea colloquy, support the imposition of the agreed-upon
       Guidelines calculations contained in this agreement.

       11.   Effect of Non-Agreement on Guidelines Applications.          The parties understand,

acknowledge and agree that there are no agreements between the parties with respect to any

Sentencing Guidelines issues other than those specifically listed in Paragraph 10, and its

subsections. As to any other Guidelines issues, the parties are free to advocate their respective

positions at the sentencing hearing.

       12.   Change in Guidelines Prior to Sentencing.        The defendant agrees that if any

applicable provision of the Guidelines changes after the execution of this plea agreement, then

any request by defendant to be sentenced pursuant to the new Guidelines will make this plea

agreement voidable by the United States at its option. If the Government exercises its option to

void the plea agreement, the United States may charge, reinstate, or otherwise pursue any and all

criminal charges that could have been brought but for this plea agreement.




                                                 7
       13.   Government’s Reservation of Rights.           The defendant understands that the

United States expressly reserves the right in this case to:

              a. oppose or take issue with any position advanced by defendant at the
       sentencing hearing which might be inconsistent with the provisions of this plea
       agreement;

               b.   comment on the evidence supporting the charge in the Information;

              c. oppose any arguments and requests for relief the defendant might
       advance on an appeal from the sentences imposed and that the United States
       remains free on appeal or collateral proceedings to defend the legality and
       propriety of the sentence actually imposed, even if the Court chooses not to
       follow any recommendation made by the United States; and

               d. oppose any post-conviction motions for reduction of sentence, or
       other relief.

       14.   Waiver of Constitutional Rights.          The defendant, by pleading guilty,

acknowledges that he has been advised of, understands, and knowingly and voluntarily waives

the following rights:

               a.   the right to plead not guilty and to persist in a plea of not guilty;

             b. the right to be presumed innocent until his guilt has been established
       beyond a reasonable doubt at trial;

               c. the right to a jury trial, and at that trial, the right to the effective
       assistance of counsel;

               d. the right to confront and cross-examine the witnesses who testify
       against him;

               e.   the right to compel or subpoena witnesses to appear on his behalf; and

              f. the right to remain silent at trial, in which case his silence may not be
       used against him.

       The defendant understands that by pleading guilty, he waives or gives up those rights and

that there will be no trial. The defendant further understands that if he pleads guilty, the Court

may ask him questions about the offense or offenses to which he pleaded guilty, and if the

                                                   8
defendant answers those questions under oath and in the presence of counsel, his answers may

later be used against him in a prosecution for perjury or making a false statement. The defendant

also understands he has pleaded guilty to a felony offense and, as a result, will lose his right to

possess a firearm or ammunition and might be deprived of other rights, such as the right to vote

or register to vote, hold public office, or serve on a jury.

        15.   Waiver of Appellate and Post-Conviction Rights.

                a. The defendant acknowledges, understands and agrees that by pleading
        guilty pursuant to this plea agreement he waives his right to appeal or collaterally
        attack a finding of guilt following the acceptance of this plea agreement, except
        on grounds of (1) ineffective assistance of counsel; or (2) prosecutorial
        misconduct.

                 b. The defendant expressly waives his right to appeal his sentence,
        directly or collaterally, on any ground except claims of (1) ineffective assistance
        of counsel; (2) prosecutorial misconduct; or (3) an illegal sentence. The defendant
        further waives any pretrial motions he might otherwise be entitled to raise and
        litigate if this case were to proceed to trial. An “illegal sentence” includes a
        sentence imposed in excess of the statutory maximum, but does not include less
        serious sentencing errors, such as a misapplication of the Sentencing Guidelines,
        an abuse of discretion, or the imposition of an unreasonable sentence. However, if
        the United States exercises its right to appeal the sentence imposed as authorized
        by 18 U.S.C. § 3742(b), the defendant is released from this waiver and may, as
        part of the Government’s appeal, cross-appeal his sentence as authorized by
        18 U.S.C. § 3742(a) with respect to any issues that have not been stipulated to or
        agreed upon in this agreement.

        16.   Financial Obligations. By entering into this plea agreement, the defendant

represents that he understands and agrees to the following financial obligations:

                 a. The Court may order restitution to the victims of the offense to which
        the defendant is pleading guilty. The defendant agrees that the Court may order
        restitution in connection with the conduct charged in any counts of the Information
        which are to be dismissed and all other uncharged related criminal activity.

               b. The United States may use the Federal Debt Collection Procedures Act
        and any other remedies provided by law to enforce any restitution order that may
        be entered as part of the sentence in this case and to collect any fine.

                c. The defendant will fully and truthfully disclose all assets and property

                                                   9
in which defendant has any interest, or over which the defendant exercises control
directly or indirectly, including assets and property held by a spouse, nominee or
other third party. The defendant's disclosure obligations are ongoing, and are in
force from the execution of this agreement until the defendant has satisfied the
restitution order in full.

        d. Within 10 days of the execution of this plea agreement, at the request of
the USAO, the defendant agrees to execute and submit: (1) a Tax Information
Authorization form; (2) an Authorization to Release Information; (3) a completed
financial disclosure statement; and (4) copies of financial information that the
defendant submits to the U.S. Probation Office. The defendant understands that
compliance with these requests will be taken into account when the United States
makes a recommendation to the Court regarding the defendant's acceptance of
responsibility.

        e. At the request of the USAO, the defendant agrees to undergo any
polygraph examination the United States might choose to administer concerning
the identification and recovery of substitute assets and restitution.

        f. The defendant hereby authorizes the USAO to obtain a credit report
pertaining to defendant, which will be used by the USAO to evaluate the
defendant=s ability to satisfy any financial obligations imposed as part of the
sentence.

        g. The defendant understands that a Special Assessment will be imposed
as part of the sentence in this case. The defendant promises to pay the Special
Assessment of $100.00 by submitting a satisfactory form of payment to the Clerk
of the Court prior to appearing for the sentencing proceeding in this case. The
defendant agrees to provide the Clerk=s receipt as evidence of defendant=s
fulfillment of this obligation at the time of sentencing.

       h. The defendant certifies that defendant has made no transfer of assets or
property for the purpose of (1) evading financial obligations created by this
Agreement; (2) evading obligations that may be imposed by the Court; nor (3)
hindering efforts of the USAO to enforce such financial obligations. Moreover, the
defendant promises that defendant will make no such transfers in the future.

        i. In the event the United States learns of any misrepresentation in the
financial disclosure statement, or of any asset in which the defendant had an
interest at the time of this plea agreement that is not disclosed in the financial
disclosure statement, and in the event such misrepresentation or nondisclosure
changes the estimated net worth of the defendant by ten thousand dollars
($10,000.00) or more, the United States may at its option: (1) choose to be
relieved of its obligations under this plea agreement; or (2) let the plea agreement
stand, collect the full forfeiture, restitution, and fines imposed by any criminal or
civil judgment, and also collect 100% (one hundred percent) of the value of any

                                         10
          previously undisclosed assets. The defendant agrees not to contest any collection
          of such assets. In the event the United States opts to be relieved of its obligations
          under this plea agreement, the defendant's previously entered pleas of guilty shall
          remain in effect and cannot be withdrawn.

          17.   Waiver of FOIA Request.        The defendant waives all of his rights, whether

asserted directly or by a representative, to request or receive, or to authorize any third party to

request or receive, from any department or agency of the United States any records pertaining to

the investigation or prosecution of this case including, without limitation, any records that may

be sought under the Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act of 1974, 5

U.S.C. § 552a.

          18.   Waiver of Claim for Attorney’s Fees.       The defendant waives all of his claims

under the Hyde Amendment, 18 U.S.C. § 3006A, for attorney’s fees and other litigation

expenses arising out of the investigation or prosecution of this matter.

          19.   Defendant’s Breach of Plea Agreement.         If the defendant commits any crimes,

violates any conditions of release, or violates any term of this plea agreement between the

signing of this plea agreement and the date of sentencing, or fails to appear for sentencing, or if

the defendant provides information to the Probation Office or the Court that is intentionally

misleading, incomplete, or untruthful, or otherwise breaches this plea agreement, the United

States will be released from its obligations under this agreement. The defendant, however, will

remain bound by the terms of the agreement, and will not be allowed to withdraw his plea of

guilty.

          The defendant also understands and agrees that in the event he violates this plea

agreement, all statements made by him to law enforcement agents subsequent to the execution of

this plea agreement, any testimony given by him before a grand jury or any tribunal or any leads

from such statements or testimony shall be admissible against him in any and all criminal

                                                   11
proceedings. The defendant waives any rights that he might assert under the United States

Constitution, any statute, Rule 11(f) of the Federal Rules of Criminal Procedure, Rule 410 of the

Federal Rules of Evidence, or any other federal rule that pertains to the admissibility of any

statements made by him subsequent to this plea agreement.

       20.   Defendant’s Representations.        The defendant acknowledges that he has entered

into this plea agreement freely and voluntarily after receiving the effective assistance, advice and

approval of counsel. The defendant acknowledges that he is satisfied with the assistance of

counsel, and that counsel has fully advised him of his rights and obligations in connection with

this plea agreement. The defendant further acknowledges that no threats or promises, other than

the promises contained in this plea agreement, have been made by the United States, the Court,

his attorneys or any other party to induce him to enter his plea of guilty.

       21.   No Undisclosed Terms.        Other than the proffer agreement executed on March 29,

2019, the United States and defendant acknowledge and agree that the above-stated terms and

conditions, together with any written supplemental agreement that might be presented to the

Court in camera, constitute the entire plea agreement between the parties, and that any other

terms and conditions not expressly set forth in this agreement or any written supplemental

agreement do not constitute any part of the parties’ agreement and will not be enforceable

against either party.

       22.   Standard of Interpretation.      The parties agree that, unless the constitutional

implications inherent in plea agreements require otherwise, this plea agreement should be

interpreted according to general contract principles and the words employed are to be given their

normal and ordinary meanings. The parties further agree that, in interpreting this agreement, any

drafting errors or ambiguities are not to be automatically construed against either party, whether



                                                 12
or not that party was involved in drafting or modifying this agreement.



                                             Timothy A. Garrison
                                             United States Attorney


Dated: 08/2/2019                             /s/ Matthew A. Blackwood
                                             Matthew A. Blackwood
                                             Assistant United States Attorney


        I have consulted with my attorney and fully understand all of my rights with respect to
the offense charged in the Information. Further, I have consulted with my attorney and fully
understand my rights with respect to the provisions of the Sentencing Guidelines. I have read this
plea agreement and carefully reviewed every part of it with my attorney. I understand this plea
agreement and I voluntarily agree to it.

                                             /s/ Austin B. Witkowski
Dated: _8/2/2019                             _______
                                             Austin B. Witkowski
                                             Defendant


        I am defendant Witkowski’s attorney. I have fully explained to him his rights with
respect to the offense charged in the Information. Further, I have reviewed with him the
provisions of the Sentencing Guidelines, which might apply in this case. I have carefully
reviewed every part of this plea agreement with him. To my knowledge, Witkowski’s decision to
enter into this plea agreement is an informed and voluntary one.

                                             /s/ Leon Davis Jr.
Dated: _8/2/2019
                                             Leon Davis, Jr., Attorney for Defendant




                                               13
